This as an action by plaintiff against defendant for recovery of $612.94, alleged double amount of usurious interest alleged to have been collected and received by the defendant from plaintiff on two notes given by plaintiff to the defendant *Page 367 
upon one note for $274, dated April 7, 1905, and payable November 1st, after date, with interest after maturity at 8 per cent, per annum, and on another note for $230 dated March 19, 1907, and payable November 1st, after date, and interest after maturity at 8 per cent. per annum, payable annually.
The defense was a general denial, and that the subject-matter of the suit had been compromised and settled between the parties as a part of the consideration of a deed of conveyance of a tract of 160 acres of land conveyed by the defendant to plaintiff.
The case was tried before Judge Sease and a jury at February term of Court, 1920, for Fairfield County, and resulted in a verdict in favor of defendant. After entry of judgment, plaintiff appeals, and by three exceptions imputes error and seeks reversal. The exceptions impute error in the admission of evidence over objection, and in the charge of his Honor. The exceptions 1 and 2 raise practically the same question. "Was it error in admitting the testimony of F.A. DesPortes, U.G. DesPortes, and G.W. Ragsdale?" If so, then there must be a new trial. These exceptions must be sustained under the authorities of Railway Co. v. Seigler, 24 S.C. 124; Bulwinkle  Co.v. Cramer  Blohme, 27 S.C. 376, 3 S.E. 776, 13 Am. St. Rep. 645; Whitman v. Corley, 72 S.C. 410,52 S.E. 49: Latimer v. Latimer, 53 S.C. 483, 31 S.E. 304; Gillv. Ruggles, 104 S.C. 461, 89 S.E. 503.
The deed of conveyance expressed the consideration of $1,000. There was no uncertainty and ambiguity about it. All transactions leading up to it were merged into it, and there is no testimony showing any independent transaction between the parties to except it from the cases cited. His Honor was clearly in error in admitting the parol evidence to establish the alleged agreement to release the plaintiff's claim for usury. *Page 368 
The exceptions, complaining of his Honor's charge to the jury, it is unnecessary to consider.
Judgment reversed, and new trial granted.
MR. CHIEF JUSTICE GARY concurs.